Case 4:14-cr-00076-MAC-DDB Document 78 Filed 04/09/21 Page 1 of 3 PageID #: 417




  UNITED STATES DISTRICT COURT                                EASTERN DISTRICT OF TEXAS


 UNITED STATES OF AMERICA                          §
                                                   §
 versus                                            §           CASE NO. 4:14-CR-76
                                                   §
 NEAL RAVON TAYLOR                                 §

                                 MEMORANDUM AND ORDER

          Pending before the court is Defendant Neal Ravon Taylor’s (“Taylor”) pro se Motion for

 Extension of Time to Appeal (#77), wherein he seeks a second extension of time to appeal the

 court’s Memorandum and Order (#74) denying his Motion for Compassionate Release (#72).

 Having considered the pending motion, the record, and the applicable law, the court is of the

 opinion that the motion should be denied.

          On February 1, 2021, the court denied Taylor’s motion for compassionate release. Thus,

 the 14-day period for filing a notice of appeal expired on February 15, 2021. See FED. R. APP.

 P. 4(b)(1)(A)(i) (requiring that a defendant in a criminal case file a notice of appeal within 14 days

 after the entry of the judgment or order being appealed); FED. R. APP. P. 26(a)(1)(C) (directing

 courts to include the last day of a period unless it falls on a Saturday, Sunday, or legal holiday);

 United States v. Leijano-Cruz, 473 F.3d 571, 572 (5th Cir. 2006). Rule 4(b)(4) allows the district

 court to grant an additional thirty days in which to file a notice of appeal upon a finding of

 excusable neglect or good cause. See FED. R. APP. P. 4(b)(4) (stating that “[u]pon a finding of

 excusable neglect or good cause, the district court may—before or after the time has expired, with

 or without motion and notice—extend the time to file a notice of appeal for a period not to exceed

 30 days from the expiration of the time otherwise prescribed by this Rule 4(b)”); United States v.

 Perdomo, 619 F. App’x 379, 380 (5th Cir. 2015); Leijano-Cruz, 473 F.3d at 572.
Case 4:14-cr-00076-MAC-DDB Document 78 Filed 04/09/21 Page 2 of 3 PageID #: 418




         Notably, in its March 10, 2021, Memorandum and Order (#76), the court determined that

 Taylor demonstrated good cause for extending the time in which to appeal under Rule 4(b)(4).

 As a result, the court granted Taylor’s initial request for an extension of time to file his notice of

 appeal. The court extended Taylor’s deadline to file his notice of appeal to March 17, 2021—30

 days after the 14-day period designated for Taylor to file his notice of appeal.

         In his motion, Taylor claims that he did not receive notice of the court’s order extending

 his deadline until March 24, 2021, one week after his deadline to file a notice of appeal. While

 the court is sympathetic to Taylor’s situation, the Fifth Circuit has explained that “in no case may

 a district court extend the time more than thirty days after the expiration of the [fourteen] day

 period,” even upon a showing of excusable neglect.1 United States v. Gomez-Hernandez, No. C-

 06-343, 2007 WL 737410, at *2 (S.D. Tex. Mar. 7, 2007) (quoting United States v. Adams, 106

 F.3d 646, 647 (5th Cir. 1997)); accord Perdomo, 619 F. App’x at 380; United States v. Willis,

 431 F. App’x 364, 365 (5th Cir. 2011) (“Rule 4(b)(4) allows a district court to extend the appeal

 period no more than 30 days beyond the original deadline for filing a notice of appeal upon a

 showing of excusable neglect or good cause.”). Here, Taylor’s motion for a second extension of

 time was filed three weeks past the deadline imposed by Rule 4(b)(4). FED. R. APP. P. 4(b)(4);

 see Willis, 431 F. App’x at 365 (affirming district court’s denial of motion to extend time when

 defendant’s motion was filed outside the 30-day window); United States v. Torres-Jacinto, 300

 F. App’x 292, 293 (5th Cir. 2008) (noting that the appellate court may not reverse a district

 court’s enforcement of the time limitations set forth in Rule 4(b) where the defendant did not file


         1
           The court notes that it contacted Taylor’s attorney of record to ensure that Taylor would be
 notified of the court’s order given the time-sensitive nature of his extended deadline. In any event, it
 appears that Taylor’s attorney failed to provide him such notice.

                                                    2
Case 4:14-cr-00076-MAC-DDB Document 78 Filed 04/09/21 Page 3 of 3 PageID #: 419




 his notice of appeal “within the time for extending the appeal period”); United States v. Cantwell,

 470 F.3d 1087, 1088 (5th Cir. 2006); see also Perdomo, 619 F. App’x at 380 (dismissing an

 appeal as untimely when a defendant failed to file notice of appeal within 14 days or request an

 extension within 30 days of judgment being entered); United States v. Cabrera-Hernandez, 559

 F. App’x 341, 341 (5th Cir. 2014) (upholding the district court’s denial of a motion to extend the

 time to appeal where the defendant’s motion “was filed beyond the 30-day time limit for extending

 the appeal period under FED. R. APP. P. 4(b)(4)”). Accordingly, Taylor’s pro se Motion for

 Extension of Time to Appeal (#77) is DENIED.


             SIGNED at Beaumont, Texas, this 9th day of April, 2021.




                                                ________________________________________
                                                            MARCIA A. CRONE
                                                     UNITED STATES DISTRICT JUDGE




                                                 3
